On July 13, 1942, plaintiff in error filed his petition in error with case-made attached attacking a proceeding in divorce ordering certain payments made after decree of divorce.
On application duly filed, this court entered its order of September 22, 1942, directing the payment of certain funds to the attorney for the plaintiff and certain expense money for the benefit of the plaintiff. There has been no compliance with the order of this court. Under such circumstances, this court has held in several cases that the appeal will be dismissed. See Philpott v. Philpott, 164 Okla. 266, 23 P.2d 641.
The appeal is therefore dismissed.
CORN, C. J., GIBSON, V. C. J., and BAYLESS, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur. RILEY and OSBORN, JJ., absent.